Citation Nr: 1811352	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, claimed as degenerative disc disease of the thoracolumbar spine, to include sciatic nerve radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to April 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at a June 2015 Video Conference hearing.  The hearing transcript is of record.  

In November 2015, the Board remanded the issue identified on the title page herein for further development by the originating agency.  

In a March 2016 rating decision, the RO granted an increased rating of 20 percent for the service-connected left shoulder sprain with X-ray evidence of minimal left acromioclavicular joint degenerative change (left shoulder disability), effective July 5, 2015.

In April 2016 correspondence, submitted prior to certification of the appeal to the Board, the Veteran indicated that he wished to withdraw his appeal for the issue of entitlement to an initial increased rating for a left (minor) shoulder disability.  As the withdrawal was submitted to the RO and processed prior to certification of this appeal, the issue is no longer in appellate status and, thus, not currently before the Board.

In a June 2016 rating decision, the RO continued the 20 percent rating for the service-connected left shoulder disability.  Later, in June 2016, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the 20 percent rating for the left shoulder disability, initiating an appeal in the matter.  In the NOD he elected the decision review officer (DRO) process in lieu of the traditional appeals process.  Subsequently, in October 2017, the DRO provided notice to the Veteran and indicated the claim was assigned to the DRO for review, and a statement of the case (SOC) would be issued if the matter could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC would be premature given the DRO process, remand for issuance of a SOC under Manlicon at this time is not necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he injured his mid-to-low back in October 2008, during active duty, at the same time he injured the left shoulder, when he fell 12 feet off a military truck he was performing maintenance on in Iraq.  He claims that after the injury, he experienced right hip pain after sitting too long or when carrying his 160-pound back pack.  He was later told that the pain was actually coming from his back, and was sciatica.  The Veteran maintains that he has had back pain since the in-service injury.  He also contends that when he returned stateside, he received physical therapy for his back, and that he sought post-service treatment for his low back from the VA in 2009.

In accordance with the Board's November 2015 remand, the Veteran was afforded another VA thoracolumbar spine examination and medical opinion in March 2016.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The examiner noted the Veteran's report of an in-service injury in October 2008 and continuous back pain since that time, as well as a March 2009 service treatment record showing the Veteran reported back pain.  However, the examiner opined that the claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The examiner's rationale was that although the Veteran reported back pain in a March 2009 service treatment record, there is no mention of a back injury.  Furthermore, X-ray results for the back showing arthritis, first noted in June 2010, are findings indicative of a chronic injury rather than what would be seen in an acute injury.  The examiner also noted that there are multiple medical records for treatment for the Veteran's shoulder following his separation from active duty, with no mention of back pain.  He concluded that he would be resorting to mere speculation to state that back complaints that started after active duty were related to his fall in service.  The Board finds this opinion inadequate.  In this regard, the Board notes that the fact that there are reports of back pain in service, but no notation of a back injury, does not necessarily lead to the conclusion that the back pain was not related to service, especially in light of the fact that the Veteran also reported back pain while carrying a 160-pound back pack in service.  Furthermore, the fact that there are no records of treatment for the back until years after his discharge does not mean that the current back disability is not related to service.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303(d) (2017).  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology for back problems following service. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the March 2016 examiner did not consider all of the Veteran's history or complaints, his negative opinion is also inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the onset and nature of his back problems.  The Veteran's reports provide competent and credible evidence of a back disability during active military duty and a continuity of symptoms since. 
As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current back disability is necessary.  
See 38 C.F.R. § 4.2 (2017).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his back problems, in addition to his statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/eFolder.

VA treatment records, covering the period from April 2009 to June 2010 should also be obtained and added to the claims folder/eFolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently present thoracolumbar spine disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether any currently diagnosed back disability is at least as likely as not (50 percent probability or greater), etiologically related to, or had its onset during active military service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

